DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 7/31/2020 wherein claims 1, 4, 15, 16, 17 and 19 have been amended and claims 30 and 31 have been added.
Claims 1-12, 14-27 and 29-31 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 7/31/2020 overcomes the rejection of claims 1-13 and 15-28 made by the Examiner under 35 USC 103 over Brakenhielm et al. (US 9238008) in view of Sawhney et al. (US 6632457). This rejection is overcome as the combination of references fails to teach the “extended release protein release is caused by the short-range interactions between said protein and nanoparticles, and not by said hydrogel.”  











Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-27 and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  .
Applicant has amended claims 1, 15 and 16 to recite a ‘wherein the extended protein release is caused by short-range interactions between said protein and nanoparticles, and not by said hydrogel.”.  The specification as filed lacks literal support for the aforementioned limitation and it’s not readily clear that the data presented in the application would indicate that such specific language accurately reflects the reasons for observed extended release. In fact, [0137] of the instant application states “[I]t is possible that the presence of the PLGA nanoparticles affects the release of proteins simply by changing the gel mechanics. Methylcellulose forms a gel via hydrophobic interactions and its shear modulus increases upon incorporation of PLGA nanoparticles, suggesting additional hydrophobic interactions between MC and PLGA 
It’s noted that 2-12, 14, 17-27 and 29-31 are all rejected for depending from the independent claims lacking written description.
 If Applicant contends that there is support for such a specific a specific limitation, then Applicant is requested to point to the specific page and line of said support. This is a new matter rejection. Further, Applicant’s attention is directed to MPEP 714.03 which states, “[A]pplicant should also specifically point out the support for any amendments made to the disclosure.” Applicant as of now has not done so.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611